UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
Jason Jones,                              )
                                          )
                      Plaintiff,          )
                                          )
       v.                                 )                    Civil Action No. 13-0780 (RBW)
                                          )
United States Parole Commission, et al.,  )
                                          )
                      Defendants.         )
_________________________________________ )


                                  MEMORANDUM OPINION

       The defendants filed a motion to dismiss this case [ECF No. 13]. In its January 10, 2014

Order [ECF No. 1], the Court advised the plaintiff, who is proceeding pro se, of his obligations

under the Federal Rules of Civil Procedure and the local rules of this Court. Specifically, the

plaintiff was advised that, if he failed to file his opposition or other response to the defendants’

motion to dismiss by February 14, 2014, the Court would treat the defendants’ motion as

conceded and dismiss the case. To date, the plaintiff neither has not filed opposition nor has

requested more time to do so. The Court will therefore grant the motion as conceded

       An Order accompanies this Memorandum Opinion.


                                                       /s/
                                                       REGGIE B. WALTON
                                                       United States District Judge

DATE: February 28, 2014